Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,6,7,8,11,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120232955 A1 Riazzi; Bob et al. (hereinafter Riazzi) in view of LUNDIN; Jessica et al.; US 20180196881 A1 (hereinafter Lundin)
Regarding claim 1, Riazzi teaches A method for mining an enterprise relationship, comprising: acquiring Internet data of multiple types; the Internet data of multiple types including at least first data from a first source and second data from a second source, wherein the first source is different than the second source; (Riazzi [0017] Features of the described application for identifying website visitors includes the means of a small code fragment that can be embedded in a client's website for collecting and sending and tracking non-personally-identifiable information about passive web visitors by the present invention. [0107] Turning to FIG. 8, FIG. 6 is a flow diagram of an embodiment of a method 600 for collecting and analyzing visitors of identifying enterprise names from the Internet data by applying at least the first data and the second data to an enterprise name identification model; (Riazzi [0107] On a periodic basis, a scheduled program automatically processes all the web visit data for the current accumulation period and resolves collected IP addresses from the website visit information into the names of the business entities from which the visit originated 640. If no business entity name can be found for a given IP address or the IP address resolves to an Internet Service Provider (ISP), such as roadrunner.com, aol.com, yahoo.com, the visit record is excluded from rendering by the user interface. After the business entity name has been resolved, an attempt to match each business entity name against a database containing company names and firmographic information, such as industry, revenue and employee population size, is performed 650. For business entities that are matched successfully, the source record is attributed with the corresponding industry, revenue and employee population size values ... [0108] Turning to FIG. 7, FIG. 7 is a flow diagram of an embodiment of a method for identifying and associating information from web services 700 with information from a client's performing data mining of the Internet data using at least the first data and the second data ; (Riazzi [0107] Turning to FIG. 8, FIG. 6 is a flow diagram of an embodiment of a method 600 for collecting and analyzing visitors of companies' websites. The web visitor application 600 (135 in FIG. 1) provides for enabling the a respective enterprise relationship (Lundin [0029] recognizing entities in the identified domain data, extracting relationships between the recognized entities, and ranking results for use in a comprehensive domain review [0030]Relationship extractor component 116 analyzes the parsed data to determine relationships between the recognized entities, extracting those identified relationships between the entities. In some examples, the identified relationships may be causal relationships or correlation relationships between the entities, linked by a clue word or phrase that forms a dependency between the entities within the parsed subject performing data mining of the Internet data using at least the first data and the second data in a frequent item mining algorithm to obtain relational degrees among the enterprise names for the respective enterprise relationship; (Lundin [0023]  Algorithms are used to analyze data in this manner. These algorithms may use according to the relational degrees among the enterprise names, extracting the enterprise relationship from the Internet data by an extractor. (Lundin [0038] The process ranks the extracted relationships based on analysis of the relationships to identify an insight or set of insights corresponding to the domain at operation 212 using ranking component 118 in FIG. 1, for example. The ranking may be based on criteria, which may be received in association with the request for the domain review or may be automatically determined by the domain analysis system using one or more algorithms, extracted using relationship extractor component 116. The domain review engine 110 then determines the nature of the relationship using scoring component 504. Plurality of labels 505 corresponding to different types of relationships may be used by scoring component 504 to score the identified extracted relationships. In the example of FIG. 5A, the label of "causation" might be applied to relationship R 503 between entity A 501 and entity B 502, for example. Domain review engine 110 may analyze different potential relationships between the entities extracted and choose or rank the corresponding relationships using ranking component 118. Domain review engine 110 may combine the relationship extraction with entity recognition to produce a result 506, which is then ranked and used to generate or refine the domain review. [0055] shows similarity matching between names [0079] wherein the domain search engine further comprises a machine learning component that automatically identifies clue words 
Corresponding system claim 7 is rejected similarly as claim 1 above. Additional Limitations: processor, memory, extractor ( Riazzi [FIG. 13] show the corresponding hardware components)
Corresponding product claim 13 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions ( Riazzi [16, 115] show the computer readable medium capabilities)
Regarding claim 2, the combination of Riazzi and Lundin teach The method of claim 1, wherein acquiring Internet data of multiple types comprises at least one of: acquiring administrative data from a government website by a web crawler; acquiring data on news and public opinions from a news website by a web crawler; or acquiring data on public company announcements from a financial website by a web crawler. (Riazzi [0002] The present invention relates to business-to -business marketing organizations who participate in lead-generation activities via their company website. More particularly, the invention provides a target lead-generation system and method that targets the right businesses using real-time predictive and behavioral analytics and website traffic data and connects businesses to potential customers and suppliers to drive business revenue. Even more particularly, the 
Corresponding system claim 8 is rejected similarly as claim 2 above.
Regarding claim 5, the combination of Riazzi and Lundin teach The method of claim 1, wherein performing data mining to the Internet data in a frequent item mining algorithm to obtain relational degrees among the enterprise names comprises at least one of: by using the frequent items mining algorithm, obtaining first relational degrees among enterprise names in a selected text from the Internet data; by using the frequent items mining algorithm, obtaining second relational degrees among enterprise names in one paragraph of the selected text from the Internet data; or by using the frequent items mining algorithm, obtaining third relational degrees among enterprise names in one sentence of the selected text from the Internet data. (Riazzi [0029] fuzzy criteria searches, and/or analytical criteria matches based on statistical scoring algorithms.[0077] The proximity heuristics engine component 175 relies on an underlying data model of the data services platform 115 that is an intelligent model that draws upon the Classifier and Statistical Learning methods of artificial intelligence. This model increases accuracy and relevance, i.e. "gets smarter", as more data is created within it [0108] The data services platform provides a set of self-service analytics tools that enable clients to create target company lists based on objective criteria, such as client's CRM system. This analysis assumes very little data integrity within the user's CRM system and only the names of the companies identified in the user's CRM system as either clients or active prospects are used to initiate the segmentation process. It is through the means of a multi-stage fuzzy matching algorithm that the application matches the user's company names to fully-attributed company records in the master database. The results of this analysis are then aggregated and the user is presented their "cluster patterns", or firmographic 
Corresponding system claim 11 is rejected similarly as claim 5 above.
Regarding claim 6, the combination of Riazzi and Lundin teach The method of claim 1, further comprising at least one of: pre-establishing an extraction rule of the extractor, wherein the extraction rule comprises the enterprise relationship corresponding to a particular relational word, (Lundin [0038] The process ranks the extracted relationships based on analysis of the relationships to identify an insight or set of insights corresponding to the domain at operation 212 using ranking component 118 in FIG. 1, for example. The ranking may be based on criteria, which may be received in association with the request for the domain review or may be automatically determined by the domain analysis system using one or more algorithms, extracted using relationship extractor component 116. The domain review engine 110 then determines the nature of the relationship using scoring component 504. Plurality of labels 505 corresponding to different types of relationships may be used by scoring component 504 to score the identified extracted relationships. In the example of FIG. 5A, the label of "causation" might be applied to relationship R 503 between entity A 501 and entity B and the enterprise relationship comprises at least one of an affiliation relationship, an upstream and downstream dependency, and a business relationship; or pre-establishing the extractor based on a machine learning model which is constructed in a condition random field algorithm. (Lundin [0017] identify insights in a corpus of texts based on searching techniques and data analytics described herein. The system generates a comprehensive review of domains based on the relationship between entities in the requested search and, in some cases using input from a user and in other cases, using machine learning or a combination of both user input and machine learning.[0038] The process ranks the extracted relationships based on analysis of the relationships to identify an insight or set of insights corresponding to the domain at operation 212 using ranking component 118 in FIG. 1, for example. The ranking may be based on criteria, which may be received in association with the request for the domain review or may be automatically determined 
Corresponding system claim 12 is rejected similarly as claim 6 above.
Claims 3,4,9 and 10  rejected under 35 U.S.C. 103 as being unpatentable over US 20120232955 A1 Riazzi; Bob et al. (hereinafter Riazzi) in view of LUNDIN; Jessica et al.; US 20180196881 A1 (hereinafter Lundin), Rewari; Gaurav et al.; US 20090055368 A1 (hereinafter Rewari), and US 20140330860 A1; Yi; Qiang (hereinafter Yi)
Regarding claim 3, the combination of Riazzi and Lundin teach The method of claim 1, further comprising: extracting a text from the Internet data by a statistical method (Riazzi [0029] Features of the described application for providing company firmographic data include a relatively small code fragment or software client that is embedded in a sponsoring company's online web form. This software client utilizes the website visitors' responses to company based input criteria to perform internet protocol (IP) address-to-company searches, fuzzy criteria searches, and/or analytical criteria matches based on statistical scoring algorithms.[0077] The proximity heuristics engine component 175 relies on an underlying data model of the data services platform 115 that is an intelligent model that draws upon the Classifier and Statistical Learning methods of artificial intelligence. This model increases accuracy and relevance, i.e. "gets smarter", as more data is created within it) 							The combination lacks orderly and explicitly teaching extracting a text from the Internet data by a statistical method based on a document object model tree; removing a webpage label from the text; and segmenting the text into at least one sentence according to at least one punctuation in the text.							However Rewari teaches extracting a text from the Internet data by a statistical method based on a document object model tree; (Rewari [0060] "Incremental information" is a CQM measure of the quantity of new information in a content segment relative to the information contained in content segments already received over some period of time. A user may place a higher value on content segments if the segments contain incrementally newer information as compared to information contained in earlier-received content segments. The incremental information removing a webpage label from the text; (Rewari [0088] In an example embodiment the extraction engine 514 may comprise a web crawler (e.g., the linked content web crawling engine 134 of FIG. 1A). The information in the extracted content segments plane 518 comprises an unstructured subset of the data source plane content. In the case of web content, for example, the web crawler may be programmed to crawl a preconfigured set of websites. The web crawler may also perform basic filtering activities such as optionally removing titles, sub-headings, captions, and other page elements deemed to be of limited use in the extraction of relevant content. Content segments extracted by the extraction engine 514 are presented to a content processor 519. )												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Riazzi and Lundins methods and make the addition of Rewari in order to further enhance the extraction features of the system and thereby make the system more capable and efficient. (Rewari [0060] segmenting the text into at least one sentence according to at least one punctuation in the text  (Yi [0071] In this case, the terminal divides the text content into sentences (such as sentences that can be identified by full stops, exclamation marks, question marks, and so on) or clauses (for example, the sentence is separated into multiple clauses by using commas or colons) according to punctuation marks included in the text content, such as full stops, exclamation marks, 
Corresponding system claim 9 is rejected similarly as claim 3 above. 
Regarding claim 4, the combination of Riazzi,Rewari, Yi and Lundin teach The method of claim 3, wherein identifying enterprise names from the Internet data by an enterprise name identification model comprises: inputting the at least one sentence into at least one of a Hidden Markov model, a deep neural network model, or a condition random field model, to identify the enterprise names.
Corresponding system claim 10 is rejected similarly as claim 4 above.


Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 9-10): “Claims 1-13 are pending. By this Amendment, claims 1, 7, and 13 are amended and no claims are added or cancelled...Claim 1 requires, in combination with the other limitations of the claim, "acquiring Internet data of multiple types." The Office Action asserts that the disclosure in Riazzi of a "small code fragment that can be embedded in a client's website for collecting and sending and tracking non-personally-identifiable information about passive web visitors" is evidence of the required "Internet data of multiple types." (Office Action, p. 2; Riazzi, para. [0017].) In doing so, the Office Action appears to assert that the information about different passive web visitors is the required multiple types. However, this data is plainly of a single type, but of potentially different values corresponding to the different visitors. Thus, Riazzi fails to disclose the required "acquiring Internet data of multiple types." Moreover, the balance of the Office Action's interpretation involves operations on a single business entity name derived from a single passive web visitor. For example, claim 1 further requires "identifying Examiner’s response:- The Examiner respectfully disagrees with the applicant. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. Here the language "multiple types" can entail many different types and is broad language. FIG. 8-12 of Riazzi help highlight that the data can be from different sources/companies, the web visitors/companies can have different types of data which each are coming from different sources. Again, the language "type" is broad and can be viewed as a small differences in one data vs another data, hence making them different types.
Regarding Applicant’s Argument (page: 10-12): “Claim 1 further requires, in combination with the other limitations of the claim, "performing data mining of the Internet data [of multiple types] in a frequent item mining algorithm to obtain relational degrees among the enterprise names." The Office Action asserts that the disclosure in Riazzi of, for example, "[a]fter the business entity name has been resolved, an attempt Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. The obviousness nature of this rejection allows the examiner to make certain conclusion and interpretations using multiple prior arts. Here the examiner is using Lundin to teach the ability to determine relationships between names and obtain relational degrees among the enterprise names for the respective enterprise relationship. Riazzi does teach acquiring (mining) internet data, however lacks explicitly talking about obtaining relational degrees among the enterprise names for the respective enterprise relationship. Please see the mappings above to see further details.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165